Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Robert Okonowski  on 4/22/2021.

The application has been amended as follows: 

Claim 1 is replaced with:
“1. 	A retention device for an adapter for a portable electronic device, comprising:
a shell comprising an interior surface defining an insert receiving region having an inner surface contour and an exterior surface;
an insert within the insert receiving region, the insert being removable from the insert receiving region and the insert being formed of a resiliently deformable material, the insert comprising an upper surface having a cutout region shaped to receive an adapter for inserting into a portable electronic device, and a lower surface facing the insert receiving region and having a lower surface contour complementary to the inner surface contour, wherein the cutout region has a shape which is 
a cover coupled to the shell using at least one hinge mechanism along a length-side of the shell, the cover configured to extend adjacent to the upper surface of the insert when the insert is positioned within the insert receiving region; and 
wherein the retention device is integrated into a case for a portable electronic device.”

Claims 2, 4, 10 and 16 are canceled. 


Allowable Subject Matter
Claims 1, 3, 5, 6, 11-15, 18 and 19 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN A REYNOLDS whose telephone number is (571)272-9959.  The examiner can normally be reached on M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Stashick can be reached on (571) 272-4561.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 




/STEVEN A. REYNOLDS/Primary Examiner, Art Unit 3735